09-00504-mg        Doc 1104         Filed 10/12/18 Entered 10/12/18 19:33:55             Main Document
                                                 Pg 1 of 28


 BINDER & SCHWARTZ LLP
 Eric B. Fisher
 Neil S. Binder
 Lindsay A. Bush
 Lauren K. Handelsman
 366 Madison Avenue, 6th Floor
 New York, New York 10017
 Telephone: (212) 510-7008
 Facsimile: (212) 510-7299

 Attorneys for the Motors Liquidation
 Company Avoidance Action Trust

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------x
 In re:
                                                                            Chapter 11
 MOTORS LIQUIDATION COMPANY, f/k/a
 GENERAL MOTORS CORPORATION, et al.,                                        Case No. 09-50026 (MG)
                                                                            (Jointly Administered)

                                                    Debtors.
 -----------------------------------------------------------------------x
 MOTORS LIQUIDATION COMPANY AVOIDANCE
 ACTION TRUST, by and through the Wilmington Trust
 Company, solely in its capacity as Trust Administrator and
 Trustee,
                                                                            Adversary Proceeding
                                                      Plaintiff,
                                                                            Case No. 09-00504 (MG)
                                 against

 JPMORGAN CHASE BANK, N.A., et al.,

                                                       Defendants.
 -----------------------------------------------------------------------x

        MEMORANDUM OF LAW IN OPPOSITION TO TERM LENDERS’
    MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING FIXTURES AT
                       SHREVEPORT ASSEMBLY
09-00504-mg            Doc 1104            Filed 10/12/18 Entered 10/12/18 19:33:55                                      Main Document
                                                        Pg 2 of 28



                                                    TABLE OF CONTENTS
                                                                                                                                           Page

 TABLE OF AUTHORITIES ......................................................................................................... iii 

 PRELIMINARY STATEMENT .....................................................................................................1 

 FACTUAL AND PROCEDURAL BACKGROUND ....................................................................2 

                      A.         Identification of Surviving Collateral ......................................................... 2 

                      B.         Collateral Identification Issues Briefing ..................................................... 3 

                      C.         The Joint Pretrial Order .............................................................................. 4 

                      D.         The Representative Assets Trial ................................................................. 5 

                      E.         The Stipulation and Order Regarding Discovery and Scheduling .............. 7 

 ARGUMENT ...................................................................................................................................7 

 I.       THE SHREVEPORT MOTION IS APPROPRIATELY RESOLVED IN THIS
          ADVERSARY PROCEEDING ........................................................................................... 7 

                      A.         The Purpose Of This Adversary Proceeding Is To Determine The Scope
                                 Of The Term Lenders’ Security Interest ..................................................... 8 

                      B.         The Court’s Prior Decisions In This Adversary Proceeding Confirm That
                                 No Additional Adversary Proceeding Is Needed To Determine The Scope
                                 Of The Term Lenders’ Security Interest ..................................................... 9 

                                 1.         The “Additional Facilities” Decision Involved A Determination Of
                                            The Scope Of The Security Interest Granted By The Collateral
                                            Agreement. .................................................................................... 10 

                                 2.         The CUC Decision Involved A Determination Of The Scope Of
                                            The Security Interest Granted By The Collateral Agreement ....... 11 

                                 3.         The LDT Dispute Was Construed As A Challenge To The Priority
                                            Of The Security Interest, An Issue Not Present Here ....................12 

                      C.         The Shreveport Motion Seeks To Determine The Scope Of The Term
                                 Lenders’ Security Interest Under The Collateral Agreement And Louisiana
                                 Law ........................................................................................................... 14 

                      D.         The Collateral Agreement Did Not Grant A Security Interest In Real
                                 Property ..................................................................................................... 16 

                                                                        i
09-00504-mg            Doc 1104           Filed 10/12/18 Entered 10/12/18 19:33:55                                Main Document
                                                       Pg 3 of 28


 II.      THE SCOPE OF THE GRANT OF COLLATERAL HAS BEEN TRIED AS PART OF
          THIS ADVERSARY PROCEEDING ............................................................................... 18 

 III.     NOT ALL FIXTURES ARE SURVIVING COLLATERAL ............................................ 20 

 CONCLUSION..............................................................................................................................23 

                                            




                                                                     ii
09-00504-mg             Doc 1104            Filed 10/12/18 Entered 10/12/18 19:33:55                                    Main Document
                                                         Pg 4 of 28


                                                    TABLE OF AUTHORITIES

                                                                                                                                      Page(s)
 Cases
 Grayson v. Mayview State Hosp.,
   293 F.3d 103 (3d Cir. 2002) ..................................................................................................... 20
 In re Beard,
    112 B.R. 951 (Bankr. N. D. Ind. 1990)....................................................................................... 8
 In re Branford Partners, LLC,
    Nos. CC-08-1021-PaMkK, CC-08-1044-PaMkK, 2008 WL 8448329 (B.A.P. 9th Cir. B.A.P.
    Oct. 24, 2008) ............................................................................................................................. 8
 In re Coss,
    No. 02-65893, 2005 WL 5419055 (Bankr. N.D.N.Y. July 14, 2005) ........................................ 8
 In re Mansaray-Ruffin,
    530 F.3d 230 (3d Cir. 2008) ....................................................................................................... 8
 In re NJ Affordable Homes Corp.,
    2013 WL 6048836 (Bankr. D.N.J. Nov. 8, 2013)..................................................................... 20
 Litwiller Mach. & Mfg., Inc. v. NBD Alpena Bank,
    457 N.W.2d 163 (Mich. Ct. App. 1990) .................................................................................. 12
 Network Enters., Inc. v. APBA Offshore Prods., Inc.,
   264 F. App’x. 36 (2d Cir. 2008) ............................................................................................... 19
 Ontra, Inc. v. Wolfe,
   192 B.R. 679 (W.D. Va. 1996) ................................................................................................... 8
 Ostano Commerzanstalt v. Telewide Sys., Inc.,
    880 F.2d 642 (2d Cir. 1989) .................................................................................................... 20
 Pure Power Boot Camp, Inc. v. Warrior Fitness Boot Camp, LLC,
   813 F. Supp. 2d 489 (S.D.N.Y. 2011) ..................................................................................... 20
 Serv. One Cable T.V., Inc. v. Scottsdale Ins. Co.,
    No. 2011 CA 1469, 2012 WL 602209 (La. Ct. App. Feb. 10, 2012) ..................................... 17


 Statutes & Rules
 Fed. R. Civ. P. 15(b)(2)................................................................................................................. 19
 LA. REV. STAT. ANN. § 10:9-102 (2018) ................................................................................. 16
 LA. REV. STAT. ANN. § 10:9-109 (2018) ........................................................................... 15, 16
 LA. REV. STAT. ANN. § 10:9-334 (2018) ........................................................................... 15, 16
 MICH.COMP.LAWS § 440.9203 (2013) ..................................................................................... 12
 N.Y. U.C.C. § 9-203 ..................................................................................................................... 12

                                                                        iii
09-00504-mg             Doc 1104           Filed 10/12/18 Entered 10/12/18 19:33:55                                   Main Document
                                                        Pg 5 of 28


 U.C.C. § 9-334(a).......................................................................................................................... 16
 U.C.C. § 9-334(a) cmt. (3) ............................................................................................................ 16




                                                                      iv
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                            Pg 6 of 28




        Plaintiff Motors Liquidation Company Avoidance Action Trust (the “Avoidance Action

 Trust”) respectfully submits this Memorandum of Law in opposition to the Term Lenders’

 Motion for Partial Summary Judgment (“Defendants’ Motion”) pursuant to Rule 56 of the

 Federal Rules of Civil Procedure, Rule 7056 of the Federal Rules of Bankruptcy Procedure, and

 Rule 7056-1 of the Local Rules for the United States Bankruptcy Court for the Southern District

 of New York.

                                   PRELIMINARY STATEMENT

        The Avoidance Action Trust moved on September 14, 2018 for partial summary

 judgment, seeking a ruling that the Collateral Agreement1 did not and could not, as a matter of

 Louisiana law, grant a security interest in assets already incorporated as fixtures in the

 Shreveport Plant (the “Shreveport Motion”). The Term Lenders moved that same day, seeking

 partial summary judgment that the Avoidance Action Trust’s anticipated motion—which the

 Term Lenders characterized as a “challenge to the Term Lenders’ lien on fixtures at Shreveport

 Assembly”—could only be resolved in a separate adversary proceeding. Having moved in this

 preemptive manner, the Term Lenders were without the benefit of the Avoidance Action Trust’s

 actual briefing and were left to guess at the substance of the Avoidance Action Trust’s argument.

 As a result, Defendants’ Motion is rooted in an erroneous premise—that the Avoidance Action

 Trust contends that “without a prior fixture filing, ‘there are no fixtures’” at the Shreveport Plant,



 1
  Unless otherwise noted, capitalized terms used herein have the same definitions as in the
 Memorandum of Law in Support of Plaintiff’s Motion for Partial Summary Judgment on Certain
 Assets Located in the Shreveport Plant (“Pl. Br.”), Adv. Pro. Dkt. No. 1090. The Term Lenders’
 Memorandum of Law in Support of Term Lenders’ Motion for Partial Summary Judgment
 Regarding Fixtures at Shreveport Assembly, Adv. Pro. Dkt. No. 1082, is referenced herein as
 “Defs. Br.”

                                                   1
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55             Main Document
                                             Pg 7 of 28


 Defs. Br. at 1, 12—and proceeds from that misunderstanding to make the irrelevant argument

 that, irrespective of any fixture filing, fixtures exist at the Shreveport Plant whether or not they

 were attached to real property at the time of the creation of the lien. Id. at 12-14.

        Defendants’ Motion misapprehends the Avoidance Action Trust’s position. The

 Avoidance Action Trust does not argue that the Shreveport Real Property Assets are not

 “fixtures,” nor does it take the position that there are no “fixtures” at Shreveport. Instead, what

 the Avoidance Action Trust seeks is a ruling as a matter of law that no security interest may be

 created in goods under Louisiana’s Commercial Code after they have become fixtures. See Pl.

 Br. at 1-3. The specific question presented is whether the Collateral Agreement created a

 security interest in those fixtures that were already attached at the Shreveport Plant—and thus

 were realty under Louisiana law—when the security interest was granted. The determination of

 whether the Shreveport Real Property Assets are subject to the Term Lenders’ security interest

 falls squarely within the scope of the claims asserted in this adversary proceeding. For the

 reasons set forth in the Shreveport Motion, because a security interest in the Shreveport Real

 Property Assets was not granted to the Term Lenders under the Collateral Agreement, those

 assets are not, and never were, part of the Term Lenders’ collateral.

                         FACTUAL AND PROCEDURAL BACKGROUND

    A. Identification of Surviving Collateral

        The Avoidance Action Trust filed its Amended Complaint on May 20, 2015. Adv. Pro.

 Dkt. No. 91 (Amended Complaint (“Am. Compl.”)). Thereafter, the parties engaged in initial

 discovery regarding the “scope and value of the Term Loan collateral.” Adv. Pro. Dkt. No. 1015

 (“Op.”) at 27; Adv. Pro. Dkt. No. 962 (“JPTO”) at 2. At a March 22, 2016 Status Conference,

 the Court ordered the parties to identify which assets they contended were “collateral for the


                                                   2
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                            Pg 8 of 28


 Term Loan in which the Term Loan Lenders had a perfected security interest as of June 1, 2009”

 (the “Surviving Collateral”). Adv. Pro. Dkt. No. 547 (Order Amending the August 17, 2015

 “Order Regarding Discovery and Scheduling” to Provide for Proceedings Concerning

 Characterization and Valuation of Representative Assets) at 1. The parties exchanged

 information and took discovery with respect to which assets constitute Surviving Collateral,

 including (i) which assets at the plants named in the 26 fixture filings are fixtures; (ii) whether

 fixtures in nine additional facilities identified by Defendants (the “Additional Facilities”) also

 constitute Surviving Collateral; and (iii) whether fixtures subject to capital leases or

 sale/leasebacks (the “Leased Assets”) constitute Surviving Collateral (collectively, the

 “Collateral Identification Issues”). Id. at 2. On May 4, 2016, the Court entered an amended

 scheduling order to provide for trial of the Collateral Identification Issues with respect to forty

 representative assets (the “Representative Assets”) selected by the parties from among assets

 inspected during plant visits conducted in Michigan and Ohio. Id. at 2-4.

    B. Collateral Identification Issues Briefing

        In advance of the Representative Assets Trial, the Court ordered the parties to submit

 preliminary briefs analyzing the Collateral Identification Issues under Michigan and Ohio law

 and addressing, if appropriate, legal distinctions in other jurisdictions. Adv. Pro. Dkt. No. 547 at

 3. Pursuant to the Court’s order, the parties submitted briefing on two discrete issues relating to

 the scope of the Term Lenders’ security interest under the Collateral Agreement: (1) which assets

 at the plants named in the 26 fixture filings were fixtures, and (2) whether any fixtures at the nine

 Additional Facilities constituted Surviving Collateral. Adv. Pro. Dkt. No. 630 (Preliminary

 Legal Brief of Defendants’ Steering Committee Regarding Collateral Identification Issues); Adv.




                                                   3
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55             Main Document
                                            Pg 9 of 28


 Pro. Dkt. No. 631 (Motors Liquidation Company Avoidance Action Trust’s Memorandum of

 Law on Collateral Identification Issues).

        Regarding the first issue, the Term Lenders directed the Court to the definition of

 “Fixtures” in Section 1.01 of the Collateral Agreement, which in turn invoked Section 9-102 of

 the Uniform Commercial Code (the “U.C.C.”), defining fixtures as “goods that have become so

 related to particular real property that an interest in them arises under real property law.” See

 Adv. Pro. Dkt. No. 630 at 2 (quoting U.C.C. § 9-102). The Term Lenders explained that the

 applicable “real property law” for any given asset is the real property law of the state where that

 asset is located. Id.; see also Adv. Pro. Dkt. No. 900 (Defendants’ Amended Pre-Trial Brief) at

 7. The Term Lenders noted that the legal framework in Louisiana is “somewhat unique” but did

 not address Louisiana law in their brief. Adv. Pro. Dkt. No. 630 at 2 n.4.

        Regarding the second issue, the Term Lenders argued that the question of which facilities

 contained Surviving Collateral turned on “whether the Additional Facilities were included within

 the scope of the security interest granted by the Collateral Agreement.” Id. at 21 (emphasis

 added). To answer this “threshold question,” the Term Lenders turned to Article II(a) of the

 Collateral Agreement, which identifies the grant of security interests. Id.

    C. The Joint Pretrial Order

        The Joint Pretrial Order identified three additional issues “relevant to determining the

 scope of the Term Loan collateral” that were to be adjudicated at the Representative Assets Trial.

 JPTO at 3. The Representative Assets Trial was to determine whether the Term Lenders had a

 perfected security interest as of June 1, 2009 in (1) Representative Asset No. 11, the Central

 Utilities Complex (the “CUC”); (2) the fixtures at the GM assembly and stamping facilities at

 Lansing Delta Township (“LDT”); and (3) the fixtures at the GM Powertrain Engineering


                                                   4
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                            Pg 10 of 28


 Pontiac (“PTE Pontiac”) facility. Id. at 3. The parties agreed that Defendants bore the burden

 of proof on all issues to be tried, except that the parties did not agree on which party bore the

 burden of proof as to the LDT issue. Id. at 4.

        The parties stipulated to certain facts regarding these additional issues. First,

 Representative Asset No. 11, the CUC, was subject to three agreements relating to the CUC’s

 construction, financing, maintenance, and use (the “CUC Agreements”), and any security

 interest that the Term Lenders had in the CUC was subject to the lien created by the CUC

 Agreements. Id. at IV.F.67-68. The parties further agreed that a portion of the CUC consists of

 ordinary building materials, which are not fixtures. Id. at IV.J.116.

        Second, the parties stipulated that Article II(a) of the Collateral Agreement granted the

 Term Lenders a security interest in all fixtures located at “any plant or facility of [GM] listed on

 Schedule 1, including all related or appurtenant land, buildings, Equipment and Fixtures.” Id. at

 IV.G.69. The parties further stipulated that PTE Pontiac is not listed on Schedule 1. Id. at

 IV.G.70, 72.

        Third, the parties stipulated that the fixture filing relevant to the LDT issue described the

 relevant collateral as “all fixtures located on the real estate described in Exhibit A,” which set out

 the metes and bounds of a vacant parcel of land across the street from LDT. Id. at IV.D.61, 63.

    D. The Representative Assets Trial

        The Court held an initial trial on the Representative Assets and rendered an opinion as to

 which of the 40 Representative Assets was a fixture and what was their value as of June 30, 2009

 (the agreed upon “Valuation Date”). Among the Representative Assets presented to the Court

 were the AA Transfer Press (Representative Asset No. 32) and the B3-5 Transfer Press

 (Representative Asset No. 33). Op. at 31-33. The Term Lenders acknowledged that they did not


                                                   5
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                             Pg 11 of 28


 have a security interest in either of these assets (because they were leased, rather than owned),

 but nevertheless contended that the assets were fixtures. Id. at 33-34, 107-08; JPTO at IV.E.66.

 The Court concluded that relevant lease provisions mandated a finding that the assets were

 personal property, but noted that “[i]n the absence of sale/leaseback

 provisions . . . Representative Asset Nos. 32 and 33 would be classified as fixtures.” Op. at 34,

 107-08.

        The Court also rendered opinions regarding the three additional issues identified in the

 Joint Pretrial Order as “relevant to determining the scope of the Term Loan collateral.” Id. at 28,

 87-96, 139-140. With respect to the CUC, the Court concluded that the grant of collateral

 included a residual interest in the CUC, explaining that “[u]nder the UCC, GM could assign its

 residual rights in the CUC” and that clauses (ii) and (iii) of the Collateral Agreement did not

 exclude GM’s interest in the CUC from the grant of collateral. Id. at 139-40. The Court further

 held that PTE Pontiac did not fall within the scope of the grant of collateral under Article II of

 the Collateral Agreement and that any fixtures located at the PTE Pontiac facility were thus not

 subject to the Term Lenders’ security interest. Id. at 87-89.

        In contrast to the Court’s decisions with respect to the CUC and PTE Pontiac, the Court’s

 decision on the LDT issue did not require an interpretation of the Collateral Agreement, as there

 was no dispute that the fixtures at LDT were subject to the grant of security interest under the

 Collateral Agreement. Id. at 93, 95. The Court concluded that the dispute turned not on the

 scope of the security interest, but rather on the priority of the security interest, an issue which the




                                                    6
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55           Main Document
                                             Pg 12 of 28


 Court held could only be adjudicated in a new adversary proceeding. Id. at 20-21, 93-94.2 The

 Court found that the time for filing such a new adversary proceeding had passed and that the

 Avoidance Action Trust was thus time-barred from challenging the priority of the Term Lenders’

 security interest in the fixtures at LDT. Id. at 20-21, 92-96.

      E. The Stipulation and Order Regarding Discovery and Scheduling

         The parties have agreed that obtaining expedited rulings from the Court after trial on

 certain issues could materially facilitate a consensual resolution of this matter. Adv. Pro. Dkt.

 No. 1080 (Stipulation and Order Amending and Superseding Certain Prior Orders Regarding

 Discovery and Scheduling) at 4. Among the issues to be presented to the Court is whether four

 additional representative assets are excluded from the Term Loan collateral because they are not

 fixtures but real property. Id. at 4-5.

                                            ARGUMENT

 I.      THE SHREVEPORT MOTION IS APPROPRIATELY RESOLVED IN THIS
         ADVERSARY PROCEEDING

         The Shreveport Motion seeks a determination that, as a matter of Louisiana law, the

 Collateral Agreement did not and could not create a security interest in fixtures already attached

 to the Shreveport Plant as of the date of the agreement. The Term Lenders have filed a

 competing summary judgment motion, arguing that the issues raised in the Shreveport Motion

 must, under Bankruptcy Rule 7001(2), be asserted in an adversary proceeding. What the Term

 Lenders’ argument overlooks is that the Shreveport Motion has been asserted in an adversary




 2
  The Avoidance Action Trust expressly reserves its right to challenge on appeal the Court’s
 LDT decision and ruling.

                                                   7
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55            Main Document
                                            Pg 13 of 28


 proceeding. To the extent that an adversary proceeding is required to address the questions

 raised by the Shreveport Motion, this is that proceeding.3

     A. The Purpose Of This Adversary Proceeding Is To Determine The Scope Of The
        Term Lenders’ Security Interest

        The parties have long understood that the purpose of this adversary proceeding is to

 determine the extent and value of the surviving security interest granted by the Collateral

 Agreement. Indeed, the parties have been litigating this action on that basis for years. No

 separate or additional adversary proceeding is required where, as here, an issue in dispute can

 be—and, indeed, should be—adjudicated in the context of an adversary proceeding that is

 already pending. See In re Branford Partners, LLC, Nos. CC-08-1021-PaMkK, CC-08-1044-

 PaMkK, 2008 WL 8448329, at *8-11 (B.A.P. 9th Cir. Oct. 24, 2008) (separate adversary

 proceeding not required to determine issue “inextricably linked” to claim for relief in pending

 adversary proceeding); Ontra, Inc. v. Wolfe, 192 B.R. 679, 682-83 (W.D. Va. 1996) (separate

 adversary proceeding not required to determine issue of value and extent of lien arising in

 context of pending adversary proceeding). Construing the Collateral Agreement to determine the

 scope of the Term Lenders’ Surviving Collateral is at the heart of this adversary proceeding.

        Consistent with issues and disputes already resolved by the Court in the context of this

 adversary proceeding, the Shreveport Motion seeks a determination of the scope of the Term




 3
   The principal cases cited in Defendants’ opening brief are thus inapposite, for in those cases, no
 adversary proceedings had been brought. See In re Coss, No. 02-65893, 2005 WL 5419055
 (Bankr. N.D.N.Y. July 14, 2005) (determination of extent of lien not proper part of confirmation
 proceeding); In re Mansaray-Ruffin, 530 F.3d 230 (3d Cir. 2008) (invalidation of lien should not
 occur through provision of confirmed plan); In re Beard, 112 B.R. 951 (Bankr. N. D. Ind. 1990)
 (plan confirmation lacked preclusive effect where issues concerning validity or extent of lien not
 litigated). Here, an adversary proceeding is pending, and the question presented in the
 Shreveport Motion falls within its compass.

                                                  8
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                             Pg 14 of 28


 Lenders’ security interest under applicable state law, specifically Louisiana state law. As

 discussed below, such a determination is part and parcel of the issues already presented to and

 ruled on by this Court in this adversary proceeding. Indeed, had a Louisiana asset been among

 the forty Representative Assets, this issue of law would doubtless already have been decided at

 trial. Resolution of the Shreveport Motion is just one more step toward the classification of the

 remaining assets and thus falls squarely within the purview of this adversary proceeding. No

 additional adversary proceeding is necessary.

    B. The Court’s Prior Decisions In This Adversary Proceeding Confirm That No
       Additional Adversary Proceeding Is Needed To Determine The Scope Of The Term
       Lenders’ Security Interest

        The scope of the Term Lender’s surviving security interest has been one of the defining

 issues of this adversary proceeding from its outset. Though the issue of whether each of the

 Representative Assets constitutes a fixture or personalty under relevant state law has taken up the

 better part of the time in this litigation, it has not been the only issue resolved by the Court.

        In addition to determining what is a fixture at the Representative Assets Trial, the Court

 was also asked to decide three discrete, additional issues “relevant to determining the scope of

 the Term Loan collateral.” Op. at 28. Two of these issues involved the scope of the security

 interest granted under the Collateral Agreement and were resolved as part of the Representative

 Assets Trial. The third issue, by contrast, was construed not as a challenge to the scope of the

 Defendants’ security interest but rather as a challenge to the priority of the Defendants’ lien, a

 distinct issue which the Court held was not within the scope of this adversary proceeding. See

 id. at 89-96. The approach taken by the Court with respect to these three issues further confirms

 that disputes regarding what assets are within the security interest granted by the Collateral




                                                    9
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55             Main Document
                                            Pg 15 of 28


 Agreement—like the dispute underlying the Shreveport Motion—are appropriately addressed in

 this adversary proceeding.

                1.      The “Additional Facilities” Decision Involved A Determination Of
                        The Scope Of The Security Interest Granted By The Collateral
                        Agreement.

        During the Representative Assets Trial, the Term Lenders asked the Court to determine

 whether the scope of the Term Loan collateral included fixtures located at the PTE Pontiac

 facility and other facilities that, though not themselves identified in the Collateral Agreement,

 were claimed by the Term Lenders to be “related or appurtenant” to facilities identified in the

 Collateral Agreement. See Op. at 87-89; Adv. Pro. Dkt. No. 993 (Defendants’ Proposed

 Findings of Fact and Conclusions of Law) ¶¶ 869, 869 n.120. In interpreting the Collateral

 Agreement’s grant of security interest, the Court declined to adopt the expansive definition of

 relatedness advocated by the Term Lenders, concluding instead that the scope of the interest

 granted must be confined to the facilities specifically identified on Schedule 1 of the Collateral

 Agreement. Op. at 88-89.4

        The dispute over whether the fixtures that existed at the PTE Pontiac facility were

 collateral was a dispute over the extent of the security interest granted under the Collateral

 Agreement. The task of the Court was not to determine what assets at PTE Pontiac were

 fixtures, but whether any fixtures at PTE Pontiac fell within the scope of the Collateral

 Agreement’s grant of security. The Term Lenders acknowledged as much themselves, noting




 4
   As the Court explained, had the parties to the Term Loan Agreement intended for the Collateral
 Agreement to cover PTE Pontiac or the other Additional Facilities, those facilities would have
 been listed on Schedule 1. Op. at 89. Similarly, had the parties to the Term Loan Agreement
 intended for the Collateral Agreement to cover real property in Louisiana, Old GM would have
 conveyed to the Term Lenders a mortgage in the Shreveport Plant.

                                                  10
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55            Main Document
                                            Pg 16 of 28


 that the dispute turned on “whether the Additional Facilities were included within the scope of

 the security interest granted by the Collateral Agreement.” Adv. Pro. Dkt. 630 (Preliminary

 Legal Brief of Defendants’ Steering Committee Regarding Collateral Identification Issues) at 21.

 That the Amended Complaint did not make specific reference to PTE Pontiac or to the “related

 or appurtenant” provision was of no moment: No additional adversary proceeding was required

 in order for the Avoidance Action Trust to challenge whether the Term Lenders’ security interest

 included fixtures in facilities beyond those identified in Schedule 1 to the Collateral Agreement.

 This dispute as to the scope of the security interest granted under the Collateral Agreement was

 properly resolved in full within this adversary proceeding. The present dispute over the scope of

 the Term Lenders’ security interest with respect to the Shreveport Plant is likewise properly

 resolved within this adversary proceeding.

                2.      The CUC Decision Involved A Determination Of The Scope Of The
                        Security Interest Granted By The Collateral Agreement

        Similarly, whether Old GM’s interest in the CUC was part of the grant of collateral under

 the Collateral Agreement was also addressed within this adversary proceeding. At the

 Representative Assets Trial, the Avoidance Action Trust asserted that the Collateral Agreement

 granted no security interest in the CUC because the CUC was not owned by Old GM. Adv. Pro.

 Dkt. No. 994 (Plaintiff’s Post-Trial Brief) at 337-38, 340-42. The Avoidance Action Trust

 argued in the alternative that Article II of the Collateral Agreement excluded any interest Old

 GM may have had in the CUC and that any such interest was in any event subordinate to

 GMAC’s first-priority interest. Id. at 340-45.

        In response, relying on the Collateral Agreement’s grant of security interest in equipment

 and fixtures “now owned or at any time hereafter acquired by [GM] or in which [GM] now has

 or at any time in the future may acquire any right, title or interest,” the Term Lenders maintained

                                                  11
09-00504-mg       Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55                Main Document
                                             Pg 17 of 28


 that Old GM granted the Term Lenders a residual interest in the CUC. Adv. Pro. Dkt. No. 993

 (Defendants’ Proposed Findings of Fact and Conclusions of Law) at 397-99. The Term Lenders

 asserted that determining the extent of the interest granted by the Collateral Agreement required

 an interpretation of the agreement under the U.C.C., arguing that “[u]nder the U.C.C., as long as

 a party has ‘rights in the collateral,’ it may grant a security interest in the collateral to the extent

 of those rights.” Id. at 399 (citing N.Y. U.C.C. § 9-203 & Official Comment 6;

 MICH.COMP.LAWS § 440.9203 (2013); Litwiller Mach. & Mfg., Inc. v. NBD Alpena Bank, 457

 N.W.2d 163, 164 (Mich. Ct. App. 1990)). The Term Lenders maintained that Old GM held

 residual rights to the CUC as of the Petition Date and was thus permitted to grant the Term

 Lenders a security interest in the CUC to the extent of those rights. Id. at 400-01. The Court

 agreed, finding that “[u]nder the UCC, GM could assign its residual rights in the CUC” and that

 such residual rights were not excluded from the grant of collateral. Op. at 139-40.

         Here again, within the context of this adversary proceeding, the Court resolved a dispute

 over the extent and validity of a grant of a security interest pursuant to the Collateral Agreement

 and relevant state law. That the Amended Complaint made no specific mention of the CUC was

 of no consequence, for the parties understood that the dispute was over the scope of the Term

 Lenders’ security interest and, as such, was properly addressed in this adversary proceeding. No

 additional adversary proceeding was required then, just as no additional adversary proceeding is

 required now, to determine whether the Term Lenders’ security interest encompasses the

 Shreveport Real Property Assets under the Collateral Agreement and Louisiana law.

                 3.      The LDT Dispute Was Construed As A Challenge To The Priority Of
                         The Security Interest, An Issue Not Present Here

         Finally, the Term Lenders asserted that they held a security interest under the Collateral

 Agreement in fixtures at assembly and stamping facilities located at LDT and that the statute of

                                                    12
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                             Pg 18 of 28


 limitation for challenging the priority of the LDT fixture lien had passed. Op. at 28, 90. The

 Avoidance Action Trust did not dispute that the Collateral Agreement in fact provided the Term

 Lenders with a security interest in fixtures at LDT, but maintained that the Term Lenders had

 failed to meet their burden of showing that they had perfected their security interest in those

 fixtures, given that the relevant fixture filing described a vacant lot, rather than the LDT plant

 listed in Schedule 1 of the Collateral Agreement. Op. at 90-91.5

        The Court held that the LDT dispute—in contrast to the Pontiac PTE and the CUC

 disputes, and unlike the dispute at issue here—turned not on what assets were included in the

 grant of security interest but rather on the priority of that security interest. Id. at 92-96. The

 Court construed the Avoidance Action Trust’s argument as a challenge to the “priority of the

 liens on the fixtures at LDT” and, finding that the Avoidance Action Trust had not adequately

 pleaded an “attack on the priority of unperfected security interests,” concluded that a challenge

 to the priority of the fixture liens at LDT was time-barred. Id. at 14-15, 92-96.

        The Term Lenders place the full weight of their argument on the Court’s resolution of the

 LDT dispute, see Defs. Br. at 1, 8, overlooking the Pontiac PTE and the CUC disputes. But the

 LDT issue is readily distinguishable from the Shreveport Real Property Assets issue, and from

 the Court’s determinations about the Term Lenders’ security interests with respect to PTE

 Pontiac and the CUC. Whereas the scope of the Term Lenders’ security interest was in dispute

 with respect to both PTE Pontiac and the CUC—as it is currently in dispute with respect to the




 5
   The Avoidance Action Trust argued that the relevant fixture filing did not perfect any interest
 in any assets at LDT because it identified a vacant lot and thus was insufficient to provide
 constructive notice of a lien under Michigan’s U.C.C. Adv. Pro. Dkt. No. 903 (Plaintiff’s
 Pretrial Brief) at 4.

                                                   13
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55            Main Document
                                            Pg 19 of 28


 Shreveport Real Property Assets—there was no question that the Collateral Agreement provided

 the Term Lenders with a security interest in fixtures at LDT. Op. at 90-91, 95. The Term

 Lenders themselves underscored this distinction, arguing that “unlike the dispute concerning

 LDT, the only issue with respect to Powertrain Engineering Pontiac is whether the Collateral

 Agreement in fact granted a security interest in fixtures at that facility.” Adv. Pro. Dkt. No. 993

 (Defendants’ Proposed Findings of Fact and Conclusions of Law) ¶ 869.

        In resolving the LDT dispute, the Court concluded that a challenge to the priority of a

 security interest must be asserted in a separate adversary proceeding. Op. at 92-96. The

 Shreveport Motion is nothing of the kind: The parties agree that the Shreveport Motion is not a

 challenge to the priority of any security interest. See Defs. Br. at 8. Instead, the issue here—as

 in the PTE Pontiac and the CUC disputes—is the scope of the Term Lenders’ security interest

 under the Collateral Agreement and relevant law, a question that falls squarely within the claims

 asserted in the Amended Complaint. No additional adversary proceeding is required.

    C. The Shreveport Motion Seeks To Determine The Scope Of The Term Lenders’
       Security Interest Under The Collateral Agreement And Louisiana Law

        The issues presented by the Shreveport Motion are substantively the same as those

 previously decided by this Court with respect to the scope of the Term Lenders’ security interest

 under the Collateral Agreement and applicable law. Even after the close of the Representative

 Assets Trial, the full scope of the Term Lenders’ Surviving Collateral continues to be disputed




                                                 14
09-00504-mg       Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55               Main Document
                                             Pg 20 of 28


 and will require further resolution by the Court.6 The Shreveport Motion is one more step in this

 ongoing process.

         As discussed in Plaintiff’s briefing in support of the Shreveport Motion, Louisiana law

 controls the extent of the security interest Old GM could grant in fixtures located at the

 Shreveport Plant. Pl. Br. at 8. In particular, a security interest under Louisiana’s Chapter 9 “may

 not be created … in goods after they become fixtures.” LA. REV. STAT. ANN. § 10:9-334(a).

 While Old GM could create a security interest under Chapter 9 in goods incorporated as fixtures

 into the Shreveport Plant after the date of the grant of collateral, it could not create an interest in

 fixtures that were already incorporated at the Shreveport Plant as of that date. Pl. Br. at 8-9.

 Because such fixtures are real property under Louisiana law, an interest in them could only have

 been conveyed through a mortgage. Id. at 11-12.

         As in the PTE Pontiac and the CUC disputes, to determine whether Old GM granted a

 security interest in the Shreveport Real Property Assets requires only an interpretation of the

 Collateral Agreement under applicable law. Louisiana’s Commercial Code provides that no

 interest may be created in fixtures “except to the extent that provision is made for . . . fixtures in

 R.S. 10:9-334.” LA. REV. STAT. ANN. § 10:9-109(d)(11)(B) . The exception in section 10:9-



 6
   Among the issues to be adjudicated in the upcoming trial is the question of whether certain
 assets are fixtures or realty. During the Representative Assets Trial, the Term Lenders conceded
 that certain portions of the CUC and the Courtyard Enclosure were ordinary building materials,
 and, therefore, not subject to the Term Lenders’ security interest. JPTO at IV.J.116. The parties
 are requesting, among other things, that in the upcoming trial, the Court apply governing state
 real property law to determine whether four additional assets are also real property excluded
 from the Collateral Agreement’s grant of security interest. Adv. Pro. Dkt. No. 1080 (Stipulation
 and Order Amending and Superseding Certain Prior Orders Regarding Discovery and
 Scheduling) at 4-5. There is no dispute that these issues fall within the claims asserted in the
 Amended Complaint and that no additional adversary proceeding is necessary for their
 resolution.

                                                   15
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                            Pg 21 of 28


 334 does not provide for the creation of an interest in fixtures per se; it only permits an interest

 that was created in goods before they became fixtures to continue after the goods have become

 fixtures. LA. REV. STAT. ANN. § 10:9-334(a) (“Except as otherwise provided in this

 Subsection, a security interest in goods that become fixtures continues in the fixtures if the

 security interest was perfected by a fixture filing when the goods become fixtures.”). A security

 interest under Louisiana’s Chapter 9 may not be created in goods after they become fixtures,

 because such fixtures are regarded as real property, Pl. Br. 9-10; LA. REV. STAT. ANN. § 10:9-

 102(a)(41) (“Fixtures means goods . . . that after placement on or incorporation in an immovable

 have become a component part of such immovable . . . .”), and Chapter 9 does not apply to the

 creation of an interest in or lien on real property. LA. REV. STAT. ANN. § 10:9-109(d)(11).7

     D. The Collateral Agreement Did Not Grant A Security Interest In Real Property

        Even assuming that Section 10:9-334(a) of the Louisiana Commercial Code did not

 prohibit the creation of a security interest in already-attached fixtures—which it does—fixtures

 are real property under Louisiana law, and the Collateral Agreement did not convey any interests

 in real property. Op. at 7 (grant of security interest confined to “certain equipment, fixtures,

 documents, general intangibles, all books and records and their proceeds”). Thus, the scope of




 7
   Indeed, section 10:9-334(a) treats fixtures the same as other goods that have become integral to
 real property—as realty. For example, Louisiana excludes from Chapter 9’s scope another
 category of goods incorporated into realty, consumer goods that “become component parts of
 real property.” LA. REV. STAT. ANN. § 10:9-334(a) (emphasis added). Likewise, in
 conformance with Article 9 of the U.C.C., a security interest does not exist under Louisiana’s
 Chapter 9 in ordinary building materials that are “incorporated into an improvement on land.”
 Id.; see also U.C.C. § 9-334(a). The comment to the U.C.C. explains that real property law
 controls the priority of claims to ordinary building materials. U.C.C. § 9-334(a) cmt. 3. Because
 Louisiana law treats fixtures like ordinary building materials, interests in fixtures, like interests
 in ordinary building materials, are conveyed under Louisiana real property law.

                                                   16
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55             Main Document
                                             Pg 22 of 28


 the Term Lenders’ security interest cannot include already-attached fixtures in the Shreveport

 Plant as a matter of Louisiana law.

        There has never been any dispute in this proceeding as to whether Term Lenders’

 Surviving Collateral includes real property. It does not. The Term Lenders conceded, for

 example, that those portions of the CUC consisting of ordinary building materials are “real estate

 and not fixtures.” Adv. Pro. Dkt. No. 993 (Defendants’ Proposed Findings of Fact and

 Conclusions of Law) ¶ 668; JPTO ¶ 116; Op. at Table A n.27. The Court agreed, noting that

 “[n]aturally, the physical structure that the CUC assets are housed in is not itself a fixture, but

 real property.” Op. at 140. The Term Lenders likewise conceded that much of the Courtyard

 Enclosure consists of ordinary building materials that are not fixtures. Adv. Pro. Dkt. No. 993

 (Defendants’ Proposed Findings of Fact and Conclusions of Law) ¶ 781. There is accordingly

 no dispute that, because ordinary building materials incorporated into the CUC and the

 Courtyard Enclosure are real property, they are not covered by the Collateral Agreement.8

        The same principle applies here, because Louisiana law treats fixtures like ordinary

 building materials—as realty. See LA. REV. STAT. ANN. § 10:9-334(a) (excluding security

 interests under Chapter 9 in “goods after they become fixtures” as well as in “ordinary building

 materials incorporated into an improvement on land”); see also Serv. One Cable T.V., Inc. v.

 Scottsdale Ins. Co., No. 2011 CA 1469, 2012 WL 602209, at *4-5 (La. Ct. App. Feb. 10, 2012).

 Just as the Court has already decided in this adversary proceeding that the Courtyard Enclosure

 and portions of the CUC are real property and, thus, fall outside of the scope of the Collateral



 8
  The Term Lenders claimed that certain components of the Courtyard Enclosure were fixtures,
 but the Court found that the Term Lenders had failed to meet their burden of establishing that the
 Courtyard Enclosure, or any of its component parts, was a fixture. Op. at 138-39.

                                                   17
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55             Main Document
                                            Pg 23 of 28


 Agreement, so the Court can and should decide in this adversary proceeding that assets which

 Louisiana law regards as realty likewise fall outside of the Collateral Agreement. An additional

 adversary proceeding is not required to determine this question.

 II.    THE SCOPE OF THE GRANT OF COLLATERAL HAS BEEN TRIED AS PART
        OF THIS ADVERSARY PROCEEDING

        In section I of their opening brief, the Term Lenders purport to challenge the sufficiency

 of the Avoidance Action Trust’s pleading, arguing that the Amended Complaint did not

 adequately contest the validity or extent of the Term Lenders’ security interest in the assets at the

 Shreveport Plant. Defs. Br. at 10-11. The argument is baseless, for the question of the proper

 scope of the Term Lenders’ security interest—whether characterized as a question of validity or

 of extent—was raised in the pleadings and has been a core issue in this adversary proceeding all

 along. As the Court has explained, one of the key allegations of the Amended Complaint—and

 one that has driven this adversary proceeding—is the allegation that the Surviving Collateral is

 of little or no value, in part because so much of what was purported to be collateral was “not part

 of the security interest” in the first place. Op. at 95; see also Am. Compl. ¶ 601. This threshold

 issue regarding the scope of the Term Lenders’ security interest was central to the pleadings and

 has become key to the resolution of this adversary proceeding. The Term Lenders nevertheless

 urge this Court to take a narrow view, suggesting that the Amended Complaint challenged the

 scope of the Term Lenders’ security interest only with respect to the “question of what assets are

 properly characterized as fixtures.” Defs. Br. at 11. But this restrictive reading of the Amended

 Complaint has no basis in the pleadings—which do not confine themselves to the fixture issue

 and in fact make no reference to “fixtures”—and is, moreover, inconsistent with the conduct of

 this adversary proceeding and with the prior findings of this Court. As discussed above, the

 issue underlying the Shreveport Motion, like other issues previously decided by the Court in the

                                                  18
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                             Pg 24 of 28


 Representative Assets Trial, turns on a determination of which assets are (or are not) included in

 the Term Lenders’ security interest, an issue that was not only asserted in the pleadings but has

 already been the subject of repeated adjudication within this adversary proceeding.

         Indeed, if the scope of the Term Lenders’ security interest under the terms of the

 Collateral Agreement were not a proper subject of this adversary proceeding, the Term Lenders

 would have been free to assert interests in any fixture, far beyond those that were ever part of the

 grant of security. For instance, the Term Lenders could have contended (but did not) that the

 Avoidance Action Trust was not permitted to challenge whether PTE Pontiac was a “related or

 appurtenant” facility. The Term Lenders could similarly have contended (but did not) that they

 had an interest in all fixtures subject to leases, irrespective of the terms of the leases and the

 relevant provisions of the Collateral Agreement. In fact, if this adversary proceeding were

 confined merely to sorting fixtures from non-fixtures, the Term Lenders could have asserted an

 interest in any fixture at any GM plant, without possibility of challenge and without regard to

 which fixtures were actually part of the grant of collateral under the Collateral Agreement. Such

 an absurd outcome would undermine the very purpose of this adversary proceeding and would be

 wholly inconsistent with how the parties have been litigating this action.

         Further, even if the Amended Complaint had not adequately pleaded a challenge to the

 scope of the security interest granted by the Collateral Agreement—which it has—the issue has

 been “tried by the parties’ express or implied consent” and therefore must be “treated in all

 respects as if raised in the pleadings.” Fed. R. Civ. P. 15(b)(2); Network Enters., Inc. v. APBA

 Offshore Prods., Inc. , 264 F. App’x. 36, 39 (2d Cir. 2008) (summary order) (conforming

 pleadings to add issue that defendants did not object to trying and both parties addressed in trial

 briefs). Rule 15(b) is “mandatory, not merely permissive,” and reflects the principle that “cases


                                                   19
09-00504-mg       Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55                Main Document
                                              Pg 25 of 28


 should be decided on resolution of the actual dispute between the parties, rather than on the

 paper pleadings filed at the inception of suit.” Ostano Commerzanstalt v. Telewide Sys., Inc.,

 880 F.2d 642, 646 (2d Cir. 1989) (quotation marks and citations omitted). “Consent to try claims

 may be implied when an issue not raised in the pleadings is either addressed in an ongoing way

 by all parties prior to trial, or, alternatively, is introduced at trial, without objection, by the

 opposing party.” Pure Power Boot Camp, Inc. v. Warrior Fitness Boot Camp, LLC, 813 F.

 Supp. 2d 489, 529 (S.D.N.Y. 2011) (conforming complaint to add claim for aiding and abetting

 breach of loyalty not alleged in pleadings). At the Representative Assets Trial, the only issue to

 which the Term Lenders objected as not having been raised in the pleadings was the issue of

 priority in connection with the LDT issue. Adv. Pro. Dkt. No. 900 (Defendants’ Amended Pre-

 Trial Brief) at 64-66. There can be no dispute that the scope of the Term Lenders’ security

 interest under the Collateral Agreement is an issue that has been tried by consent in this

 litigation. Accordingly, even if a challenge to the scope of the Term Lenders’ security interest

 had not been properly pleaded—which it has—such a challenge would, given the course of the

 proceedings to date, necessarily be treated as if raised in the pleadings.9

 III.    NOT ALL FIXTURES ARE SURVIVING COLLATERAL

         In Section II of their opening brief, the Term Lenders set upon another straw-man,

 insisting that goods permanently attached to realty are fixtures under Louisiana law “regardless

 of whether a lien has been created on them.” Defs. Br. at 11-14. The proposition is neither




 9
  In the alternative, the Court has discretion to grant the Avoidance Action Trust leave to amend
 sua sponte. In re NJ Affordable Homes Corp., No. 05-60442 (DHS), 2013 WL 6048836, at *15,
 17, 56 (Bankr. D.N.J. Nov. 8, 2013) (“A court may grant leave to amend, even when a plaintiff
 does not seek leave to amend, unless doing so would be inequitable or futile.” (citing Grayson v.
 Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002))).

                                                     20
09-00504-mg      Doc 1104       Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                             Pg 26 of 28


 relevant nor disputed, and it has no bearing on whether the Shreveport Motion may be heard

 within the context of this adversary proceeding. As set forth in Plaintiff’s briefing in support of

 the Shreveport Motion, the question for this Court is not whether a good is called a “fixture”

 even after it has become part of the realty under Louisiana law, but whether the Shreveport Real

 Property Assets are included in the Term Lenders’ security interest, a question as to which the

 Term Lenders bear the burden of proof and which the Term Lenders do not address in their

 briefing. The Term Lenders appear to contend that notwithstanding the prohibition in Section

 10:9-334(a) of the Louisiana Commercial Code, if an asset is a fixture, then it must necessarily

 be subject to the Term Lenders’ security interest. The Term Lenders are wrong. The assets at

 issue here fall outside the scope of the Term Lenders’ security interests for several reasons.

        As an initial matter, the Collateral Agreement did not grant a security interest in all of the

 fixtures located at the 42 Old GM Plants.10 Among other things, the Collateral Agreement’s

 grant of security interest is, by its express terms, limited to the extent such grant is prohibited by

 law. Adv. Pro. Dkt. No. 1092 (Declaration of Eric B. Fisher in Support of Plaintiff’s Motion for

 Partial Summary Judgment On Certain Assets Located in the Shreveport Plant (“Fisher Decl.”)),

 Ex. B (Collateral Agreement) at Art. II). The applicable law here is Louisiana law, specifically

 Louisiana’s Commercial Code, which does not permit the creation of a security interest in goods

 after they have become fixtures. LA. REV. STAT. ANN. § 10:9-334(a); see also Pl. Br. 8-9;

 Fisher Decl. Ex. B (Collateral Agreement) at Art. I, Sect, 1.01(b) (defining “UCC” as the

 relevant Uniform Commercial Code in effect in the jurisdiction governing the “attachment,



 10
    The Term Lenders acknowledge, for example, that the Collateral Agreement did not grant a
 security interest in two transfer presses (which they contended were fixtures) that were leased,
 rather than owned by Old GM. Op. at 33-34, 107-08; JPTO at IV.E.66.

                                                   21
09-00504-mg      Doc 1104      Filed 10/12/18 Entered 10/12/18 19:33:55              Main Document
                                            Pg 27 of 28


 perfection, or priority” of the security interest). Pursuant to the Collateral Agreement, Old GM

 could only grant security interests in fixtures to the extent permitted under Louisiana’s

 Commercial Code—i.e., in goods before they became fixtures. Fisher Decl. Ex. B (Collateral

 Agreement) at Art. II. Thus, any purported grant of interest beyond what was permitted under

 Louisiana law is excluded under the terms of the Collateral Agreement. The Term Lenders offer

 no support for their contention that the Collateral Agreement created a security interest in the

 Shreveport Real Property Assets notwithstanding this prohibition of Louisiana law.

        The Shreveport Real Property Assets also fall outside the scope of the Term Lenders’

 security interest because they are real property under Louisiana law. As set forth in Plaintiff’s

 briefing in support of the Shreveport Motion, a fixture is treated as real property under Louisiana

 law for the purposes of a grant of security. Pl. Br. at 1-2, 9-10. For this reason, an interest in

 fixtures cannot be created under Louisiana’s Commercial Code. Id. at 8-10; see also supra

 Section I.C. Accordingly, to create a security interest in a fixture after it has become a fixture, a

 mortgage is necessary to encumber the whole of the real property. Id. at 11-12. Because neither

 the Term Loan Agreement nor the Collateral Agreement created a mortgage in the real property

 at the Shreveport Plant, the Term Lenders’ security interest does not include any interest in the

 Shreveport Real Property Assets. Id. at 11-14.




                                                  22
09-00504-mg     Doc 1104    Filed 10/12/18 Entered 10/12/18 19:33:55         Main Document
                                         Pg 28 of 28


                                       CONCLUSION

        For the foregoing reasons, the Term Lenders’ Motion for Partial Summary Judgment

 Regarding Fixtures at Shreveport Assembly should be denied.

 Dated: October 12, 2018
        New York, New York
                                            Respectfully submitted,
                                             BINDER & SCHWARTZ LLP


                                             /s/ Eric B. Fisher
                                             Eric B. Fisher
                                             Neil S. Binder
                                             Lindsay A. Bush
                                             Lauren K. Handelsman
                                             366 Madison Avenue, 6th Floor
                                             New York, New York 10017
                                             Tel: (212) 510-7008
                                             Facsimile: (212) 510-7299

                                             Attorneys for the Motors Liquidation
                                             Company Avoidance Action Trust




                                              23
